GARY M. GAERTNER, Judge.
Appellant, Harvey Tessler, appeals a judgment after a jury trial in favor of respondent, J-R Development Co., Inc. in the amount of $345,000.00. Respondent sued appellant for legal malpractice for failing to file an answer to a petition served upon respondent. On appeal, appellant raises essentially three issues. Appellant argues respondent did not make a sub-missible case of legal malpractice in that respondent allegedly failed to establish that his attorney, appellant, was negligent, that respondent would have prevailed in the original lawsuit, and/or that any such negligence proximately caused respondent’s damages. Appellant also maintains a consent judgment entered into by respondent and the plaintiff in the original action collaterally estopped the re-litigation of damages in the legal malpractice action. Finally, appellant claims the jury’s verdict was excessive. As this court observes sua sponte that appellant’s notice of appeal was not timely filed, we dismiss.
Judgment was entered on September 30, 1987. Appellant moved for a judgment notwithstanding the verdict or new trial on October 15, 1987. The trial court did not rule on this motion; thus the judgment became final ninety days after the motion was filed, and appellant had ten days therefrom to file his notice of appeal. Rule 81.05(a) and Rule 81.04(a). In the present case, the judgment became final during the middle of January, 1988. Appellant did not file a notice of appeal until February 22, 1988.
Appeal dismissed.
GRIMM, P.J., and KAROHL, J., concur.